971 So.2d 835 (2007)
Victor PATMAN, Petitioner,
v.
Barbara PATMAN, Respondent.
No. 3D07-1999.
District Court of Appeal of Florida, Third District.
October 24, 2007.
Rehearing Denied January 2, 2008.
Markus Winter and Stuart Markus, Miami, for petitioner.
Stratton Feinstein and Brett Feinstein and Darryl C. Dungan and Daniel Villalobos, for respondent.
Before RAMIREZ, SUAREZ, and ROTHENBERG, JJ.
SUAREZ, J.
Husband ("Victor Patman") petitions this Court for a writ of certiorari to the lower court quashing an order granting temporary relocation to the wife under paragraph 61.13001(6)(b), Florida Statutes (2006). Upon review of the record and in consideration of oral argument, we find that the trial court did not depart from the essential requirements of law. We therefore *836 deny the Petition for Writ of Certiorari.
Certiorari denied.